DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 22 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/01/2022. 
Applicant's election with traverse of restriction between Group I and Group II in the reply filed on 8/01/2022 is acknowledged.  The traversal is on the ground(s) that no serious search burden is found.  This is not found persuasive because the search required for reviewing the method of using a measuring system would require a separate search string and series of cpcs search. 
The requirement is still deemed proper and is therefore made FINAL.
Specification
The disclosure is objected to because of the following informalities:
Par. [0002] of the specification is found to be appear drawn to a different application. Specification should be revised to have the paragraph removed. 
Appropriate correction is required.
Claim Objections
Claims 1-8, and 17-21 are objected to because of the following informalities:
Claim 1 recites “for dentalimplant” in line 1 where it is found that a space is missing between “dental” and “implant”.
Claim 1 recites “distance , and a third assembly” in line 5 wherein there is an unnecessary space between the comma after the word “distance”. 
Claims 2-8 has a missing space between the claim and the status of the claim where it should be revised to include the space. 
Claims 17-21 recites “to180o” in line 5 which presents a missing space after the word “to”. This should be revised to include the space. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 recites “the connecting rod comprises” in lines 2-3. It is unclear if the applicant is referring to all of the connecting rods of the three different measuring assemblies or if applicant is referring to one connecting rod of the three different measuring assemblies. For examination purposes, it will be interpreted as being referring to the connecting rods of all of the three different measuring assemblies. 
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 recites “the connecting rod comprises” in line 1. It is unclear if the applicant is referring to all of the connecting rods of the three different measuring assemblies or if applicant is referring to the connecting rod of the first measuring assembly. For examination purposes, it will be interpreted as being referring to the connecting rod of the first measuring assembly. 
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 recites “the connecting rod comprises” in line 1. It is unclear if the applicant is referring to all of the connecting rods of the three different measuring assemblies or if applicant is referring to the connecting rod of the second measuring assembly. For examination purposes, it will be interpreted as being referring to the connecting rod of the second measuring assembly.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 recites “the connecting rod comprises” in line 1. It is unclear if the applicant is referring to all of the connecting rods of the three different measuring assemblies or if applicant is referring to the connecting rod of the second measuring assembly. For examination purposes, it will be interpreted as being referring to the connecting rod of the second measuring assembly.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 recites “the connecting rod comprises” in line 1. It is unclear if the applicant is referring to all of the connecting rods of the three different measuring assemblies or if applicant is referring to the connecting rod of the second measuring assembly. For examination purposes, it will be interpreted as being referring to the connecting rod of the second measuring assembly.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 recites “the connecting rod comprises” in line 1. It is unclear if the applicant is referring to all of the connecting rods of the three different measuring assemblies or if applicant is referring to the connecting rod of the second measuring assembly. For examination purposes, it will be interpreted as being referring to the connecting rod of the second measuring assembly.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 16 recites “the connecting rod comprises” in line 1. It is unclear if the applicant is referring to all of the connecting rods of the three different measuring assemblies or if applicant is referring to the connecting rod of the third measuring assembly. For examination purposes, it will be interpreted as being referring to the connecting rod of the third measuring assembly.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as the dependent claim 8 they depend on is rejected under U.S.C. 112(b). As such, claim 17 are rejected under U.S.C. 112(b).
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as the dependent claim 11 they depend on is rejected under U.S.C. 112(b). As such, claim 11 is rejected under U.S.C. 112(b).
Claims 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as the dependent claim 12 they depend on is rejected under U.S.C. 112(b). As such, claims 19-21 are rejected under U.S.C. 112(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordils (US 6347940 B1) in view of Sheridan (US 4959014 A).
	Re. Claim 1, Gordils teaches a measuring system (Fig. 2) which is capable for analysis of space for dental implant restoration comprising (Fig. 2-3):
a first measuring assembly (Fig. 2, labels 4 and 7) capable of measuring a mouth opening degree (Fig. 3 discloses that the device is used for measurement which can be used to measure mouth opening degree) and first gap of plural missing teeth (Fig. 3 shows that the assembly is fitted where a plurality of teeth are missing in section V)
a second measuring assembly (Fig. 2, labels 1; See Annotated Figure A of Fig. 2 for the connecting rod) capable of measuring a second gap of a single missing tooth and an occlusal distance (Fig. 3 shows that the assembly is fitted when a single tooth is missing in section II).
wherein the first measuring assembly comprises a connecting rod (Fig. 2, label 7) and a measuring head disposed at an upper end of the connecting rod (Fig. 2, label 4)
wherein the second measuring assembly comprises a connecting rod (See Annotated Figure A of Fig. 2) and a measuring head disposed at an upper end of the connecting rod (Fig. 2, label 1)
However, Gordils is silent to a third measuring assembly for measuring a transgingival depth and the third assembly comprises a connecting rod and a measuring head disposed at an upper end of the connecting rod. 
Sheridan discloses a third measuring assembly (Fig. 3, labels 3-4, 10, and 15) for measuring a transgingival depth (Abstract) in the same field of endeavor comprising a connecting rod (See Annotated Figure A of Fig. 2) and a measuring head (Fig. 3, labels 10 and 15) disposed at an upper end of the measuring rod (Fig. 3). Further, Sheridan discloses having multiple measuring assemblies onto one device (Fig. 1) as to have the all the necessary tools for a procedure in one convenient instrument. 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified measuring assembly of Gordils to include the third measuring assembly of Sheridan to have all of the necessary tools and measuring devices onto one convenient instrument. 
Re. Claim 2, Gordils and Sheridan teaches the claimed measuring system and Gordils further discloses the measuring head of the first assembly (Fig. 2, label 4) is T-shaped (See Annotated Figure A of Fig. 2) and comprises a first square ruler (See Annotated Figure B of Fig. 2 where they present square corners) and a second square ruler (See Annotated Figure B of Fig. 2 where they present square corners), a length of the first square ruler is greater than a length of the second square ruler (See Annotated Figure B of Fig. 2), a lower end of the first square ruler is connected to the upper end of the connecting rod (See Annotated Figure B of Fig. 2), and an upper end of the first square ruler is connected to a lower end of the second square ruler (See Annotated Figure B of Fig. 2). 

    PNG
    media_image1.png
    439
    319
    media_image1.png
    Greyscale

Annotated Figure A 

    PNG
    media_image2.png
    457
    608
    media_image2.png
    Greyscale

Annotated Figure B
Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung (US 20080241784 A1) in view of Sheridan (US 4959014 A).
	Re. Claim 1, Chung discloses a measuring system (Fig. 17 and 19 ) for analysis fo space for dental implantation (Abstract) comprising:
a first measuring assembly (Fig. 19, label 300 and connecting rod displayed in Annotated Figure C of Fig. 19) for measuring a mouth opening degree and a first gap of plural missing teeth (Fig. 16 shows it is used to determine the distance for drilling of multiple holes for implantation and as such determines the gap of a plurality of missing teeth distance; further it is fully capable of measuring a mouth opening degree), a second measuring assembly (Fig. 19, labels 230 and 200 and connecting rod displayed in Annotated Figure C of Fig. 19)  for measuring a second gap of a single missing tooth and an occlusal distance (Fig. 19 shows it is in use to measure a gap of a single missing tooth and it is fully capable with the scales on the device to measure the occlusal distance)
the first measuring assembly (Fig. 19, label 300 and connecting rod displayed in Annotated Figure C of Fig. 19) and second measuring assembly (Fig. 19, labels 230 and 200 and connecting rod displayed in Annotated Figure C of Fig. 19) each comprises a connecting rod (See Annotated Figure C of Fig. 19), and a measuring head (Fig. 19, label 300 for first measuring assembly and labels 230 and 200 for second measuring assembly) disposed at an upper end of the connecting rod.
However, Chung is silent to a third measuring assembly for measuring a transgingival depth and the third assembly comprises a connecting rod and a measuring head disposed at an upper end of the connecting rod. 
Sheridan discloses a third measuring assembly (Fig. 3, labels 3-4, 10, and 15) for measuring a transgingival depth (Abstract) in the same field of endeavor comprising a connecting rod (See Annotated Figure A of Fig. 2) and a measuring head (Fig. 3, labels 10 and 15) disposed at an upper end of the measuring rod (Fig. 3). Further, Sheridan discloses having multiple measuring assemblies onto one device (Fig. 1) as to have the all the necessary tools for a procedure in one convenient instrument. 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified measuring assembly of Chung to include the third measuring assembly of Sheridan to have all of the necessary tools and measuring devices onto one convenient instrument. 
    PNG
    media_image3.png
    406
    828
    media_image3.png
    Greyscale

Annotated Figure C
	Re. Claim 3, Chung and Sheridan teaches the measuring system of claim 1 and Chung further discloses the measuring head (Fig. 19, labels 230 and 200) of the second measuring assembly comprises a first measuring ruler (Fig. 19, label 230) and a second measuring ruler (Fig. 19, label 200), a lower end of the second measuring ruler is connected to the upper end of the connecting rod (Annotated Figure C of Fig. 19), the first measuring ruler and the second measuring ruler are perpendicular to each other (Fig. 19), and one end of the first measuring ruler is connected to a side of the connecting rod (Annotated Figure C of Fig. 19 wherein it would be connected to the sides of the connecting rod when the measuring ruler is moved as it is found to be movable). 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordils (US 6347940 B1) in view of Sheridan (US 4959014 A) and Bakeman (US 20170296315 A1).
Re. Claim 7, Gordils and Sheridan teaches the measuring system of claim 1 and Sheridan further discloses the measuring head of the third measuring assembly (Fig. 3, labels 10 and 15) comprises a ruler body (Fig. 3, label 10 where the different tick marks is considered to be a means to read measurements), a lower end of the ruler body (Annotated Figure D of Fig. 3) is connected to the upper end of the connecting rod (Annotated Figure D of Fig. 3), a lengthwise direction of the ruler body is the same as an orientation of the connecting rod (Annotated Figure D of Fig. 3). However, both are silent to the ruler body comprises a scale in a lengthwise direction. 
	Bakeman teaches measuring assembly (Fig. 1-2) comprising a measuring head (Annotated Figure C of Fig. 1) and connecting rod (Annotated Figure C of Fig. 1) wherein the measuring head comprises a scale found to be on the ruler body (Fig. 2, label 18) in a lengthwise direction (Fig. 2) to have a precise measurement.
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ruler body of Gordils and Sheridan to include a scale in a lengthwise direction of the ruler body to provide quantitative readings of the measurements. 

    PNG
    media_image4.png
    343
    394
    media_image4.png
    Greyscale

Annotated Figure D
Claim(s) 8, 11, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordils (US 6347940 B1) in view of Sheridan (US 4959014 A) and Chao (US 20070031788 A1). 
	Re. Claim 8, Gordils and Sheridan teaches the measuring system of claim 1 but are silent to the connecting rod comprises an upper connecting rod, a middle connecting rod, and a lower connecting rod which are sequentially connected from top to bottom, wherein in the three-dimensional Cartesian coordinate system, when a lower end of the lower connecting rod is placed at the origin o, and the lower connecting rod is placed at the positive half of the y axis, the middle connecting rod inclines toward the negative half of the z axis, therefore, an included angle A is formed between the middle connecting rod and the lower connecting rod on the y-z plane, a lower end of the upper connecting rod is connected to the middle connecting rod, and an upper end of the upper connecting rod inclines toward the positive half of the z axis and forms an included angle B with the middle connecting rod. 
	Chao discloses a dental instrument in the same field of endeavor and further discloses a connecting rod (Fig. 2, label 11-12) wherein the connecting rod comprises an upper connecting rod (See Annotated Figure E of Fig. 2), a middle connecting rod (See Annotated Figure E of Fig. 2), and a lower connecting rod (See Annotated Figure E of Fig. 2) which are sequentially connected from top to bottom (See Annotated Figure E of Fig. 2), wherein in the three-dimensional Cartesian coordinate system, when a lower end of the lower connecting rod is placed at the origin o, and the lower connecting rod is placed at the positive half of the y axis (See Annotated Figure E of Fig. 2), the middle connecting rod inclines toward the negative half of the z axis (See Annotated Figure E of Fig. 2), therefore, an included angle A (Fig. 2, label a1) is formed between the middle connecting rod and the lower connecting rod on the y-z plane (Fig. 2), a lower end of the upper connecting rod is connected to the middle connecting rod (See Annotated Figure E of Fig. 2), and an upper end of the upper connecting rod inclines toward the positive half of the z axis (See Annotated Figure E of Fig. 2) and forms an included angle B (Fig. 2, label a3) with the middle connecting rod (Fig. 2). By having the connecting rod to have these particular angulations and structure, it allows easier usage of the device during the procedure. 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connecting rod of each of the measuring assemblies of Gordils and Sheridan to comprise an upper connecting rod, a middle connecting rod, and a lower connecting rod which are sequentially connected from top to bottom, wherein in the three-dimensional Cartesian coordinate system, when a lower end of the lower connecting rod is placed at the origin o, and the lower connecting rod is placed at the positive half of the y axis, the middle connecting rod inclines toward the negative half of the z axis, therefore, an included angle A is formed between the middle connecting rod and the lower connecting rod on the y-z plane, a lower end of the upper connecting rod is connected to the middle connecting rod, and an upper end of the upper connecting rod inclines toward the positive half of the z axis and forms an included angle B with the middle connecting rod as taught by Chao to allow for easy maneuvering of the instrument within the area of interest during the procedure. 
Re. Claim 11, Gordils and Sheridan teaches the measuring system of claim 2 but are silent to the connecting rod comprises an upper connecting rod, a middle connecting rod, and a lower connecting rod which are sequentially connected from top to bottom, wherein in the three-dimensional Cartesian coordinate system, when a lower end of the lower connecting rod is placed at the origin o, and the lower connecting rod is placed at the positive half of the y axis, the middle connecting rod inclines toward the negative half of the z axis, therefore, an included angle A is formed between the middle connecting rod and the lower connecting rod on the y-z plane, a lower end of the upper connecting rod is connected to the middle connecting rod, and an upper end of the upper connecting rod inclines toward the positive half of the z axis and forms an included angle B with the middle connecting rod. 
	Chao discloses a dental instrument in the same field of endeavor and further discloses a connecting rod (Fig. 2, label 11-12) wherein the connecting rod comprises an upper connecting rod (See Annotated Figure E of Fig. 2), a middle connecting rod (See Annotated Figure E of Fig. 2), and a lower connecting rod (See Annotated Figure E of Fig. 2) which are sequentially connected from top to bottom (See Annotated Figure E of Fig. 2), wherein in the three-dimensional Cartesian coordinate system, when a lower end of the lower connecting rod is placed at the origin o, and the lower connecting rod is placed at the positive half of the y axis (See Annotated Figure E of Fig. 2), the middle connecting rod inclines toward the negative half of the z axis (See Annotated Figure E of Fig. 2), therefore, an included angle A (Fig. 2, label a1) is formed between the middle connecting rod and the lower connecting rod on the y-z plane (Fig. 2), a lower end of the upper connecting rod is connected to the middle connecting rod (See Annotated Figure E of Fig. 2), and an upper end of the upper connecting rod inclines toward the positive half of the z axis (See Annotated Figure E of Fig. 2) and forms an included angle B (Fig. 2, label a3) with the middle connecting rod (Fig. 2). By having the connecting rod to have these particular angulations and structure, it allows easier usage of the device during the procedure. 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connecting rod of each of the measuring assemblies of Gordils and Sheridan to comprise an upper connecting rod, a middle connecting rod, and a lower connecting rod which are sequentially connected from top to bottom, wherein in the three-dimensional Cartesian coordinate system, when a lower end of the lower connecting rod is placed at the origin o, and the lower connecting rod is placed at the positive half of the y axis, the middle connecting rod inclines toward the negative half of the z axis, therefore, an included angle A is formed between the middle connecting rod and the lower connecting rod on the y-z plane, a lower end of the upper connecting rod is connected to the middle connecting rod, and an upper end of the upper connecting rod inclines toward the positive half of the z axis and forms an included angle B with the middle connecting rod as taught by Chao to allow for easy maneuvering of the instrument within the area of interest during the procedure. 


    PNG
    media_image5.png
    424
    413
    media_image5.png
    Greyscale

Annotated Figure E 
	Re. Claim 17, Gordils, Sheridan, and Chao discloses the measuring system of claim 8 and Chao further discloses the middle connecting rod (See Annotated Figure E of Fig. 2) also inclines toward the positive half of the x axis (See Annotated Figure E of Fig. 2), therefore, the middle connecting rod and the upper connecting rod form an included angle C (the opposing angle of a3) on the x-y plane, the included angle C ranges from 120o to 180o and is not equal to 180o(Par. [0024] discloses the angle can be of different angles. For example, the first angle may be 60 degrees which would allow the angle opposing a3 to be 120 degrees).
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connecting rod of each of the measuring assemblies of Gordils and Sheridan to comprise the particular positioning and angling as taught by Chao in order to reduce the strain on the user. 
	Re. Claim 18, Gordils, Sheridan, and Chao discloses the measuring system of claim 8 and Chao further discloses the middle connecting rod (See Annotated Figure E of Fig. 2) also inclines toward the positive half of the x axis (See Annotated Figure E of Fig. 2), therefore, the middle connecting rod and the upper connecting rod form an included angle C (the opposing angle of a3) on the x-y plane, the included angle C ranges from 120o to 180o and is not equal to 180o(Par. [0024] discloses the angle can be of different angles. For example, the first angle may be 60 degrees which would allow the angle opposing a3 to be 120 degrees).
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connecting rod of each of the measuring assemblies of Gordils and Sheridan to comprise the particular positioning and angling as taught by Chao in order to reduce the strain on the user. 
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordils (US 6347940 B1) in view of Sheridan (US 4959014 A), Bakeman (US 20170296315 A1) and Chao (US 20070031788 A1). 
Re. Claim 16, Gordils, Sheridan and Bakeman teaches the measuring system of claim 7 but are silent to the connecting rod comprises an upper connecting rod, a middle connecting rod, and a lower connecting rod which are sequentially connected from top to bottom, wherein in the three-dimensional Cartesian coordinate system, when a lower end of the lower connecting rod is placed at the origin o, and the lower connecting rod is placed at the positive half of the y axis, the middle connecting rod inclines toward the negative half of the z axis, therefore, an included angle A is formed between the middle connecting rod and the lower connecting rod on the y-z plane, a lower end of the upper connecting rod is connected to the middle connecting rod, and an upper end of the upper connecting rod inclines toward the positive half of the z axis and forms an included angle B with the middle connecting rod. 
	Chao discloses a dental instrument in the same field of endeavor and further discloses a connecting rod (Fig. 2, label 11-12) wherein the connecting rod comprises an upper connecting rod (See Annotated Figure E of Fig. 2), a middle connecting rod (See Annotated Figure E of Fig. 2), and a lower connecting rod (See Annotated Figure E of Fig. 2) which are sequentially connected from top to bottom (See Annotated Figure E of Fig. 2), wherein in the three-dimensional Cartesian coordinate system, when a lower end of the lower connecting rod is placed at the origin o, and the lower connecting rod is placed at the positive half of the y axis (See Annotated Figure E of Fig. 2), the middle connecting rod inclines toward the negative half of the z axis (See Annotated Figure E of Fig. 2), therefore, an included angle A (Fig. 2, label a1) is formed between the middle connecting rod and the lower connecting rod on the y-z plane (Fig. 2), a lower end of the upper connecting rod is connected to the middle connecting rod (See Annotated Figure E of Fig. 2), and an upper end of the upper connecting rod inclines toward the positive half of the z axis (See Annotated Figure E of Fig. 2) and forms an included angle B (Fig. 2, label a3) with the middle connecting rod (Fig. 2). By having the connecting rod to have these particular angulations and structure, it allows easier usage of the device during the procedure. 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connecting rod of each of the measuring assemblies of Gordils, Sheridan and Bakeman to comprise an upper connecting rod, a middle connecting rod, and a lower connecting rod which are sequentially connected from top to bottom, wherein in the three-dimensional Cartesian coordinate system, when a lower end of the lower connecting rod is placed at the origin o, and the lower connecting rod is placed at the positive half of the y axis, the middle connecting rod inclines toward the negative half of the z axis, therefore, an included angle A is formed between the middle connecting rod and the lower connecting rod on the y-z plane, a lower end of the upper connecting rod is connected to the middle connecting rod, and an upper end of the upper connecting rod inclines toward the positive half of the z axis and forms an included angle B with the middle connecting rod as taught by Chao to allow for easy maneuvering of the instrument within the area of interest during the procedure.  
Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-15 and 19-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The best prior art is found to be Bakeman (US 20170296315 A1) in regards to the second measuring assembly. However, it is silent to the second measuring ruler comprising a first measuring part, a second measuring part and a third measuring part which are sequentially connected from bottom to top, wherein the first measuring part, the second measuring part and the third measuring part are rectangular plates and widths thereof are reduced sequentially reduced, and a lower end of the first measuring part is connected to the upper end of the connecting rod. Further, Bakeman is silent to the first measuring ruler comprises a sixth measuring part, a fourth measuring part and a fifth measuring part connected sequentially, wherein the fifth measuring part is disposed away from the connecting rod, and an end of the sixth measuring part away from the fourth measuring part is connected to a side of the upper end of the connecting rod. Lastly, Bakeman is silent to both the fifth measuring part and the fourth measuring part are rectangular plates, and a width of the fifth measuring part is less than a width of the fourth measuring part. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See Form PTO-892.
	Yue (CN 110507444 A) discloses a measuring system comprising a first measuring assembly and a second measuring assembly. 
	Neumeyer (DE 102011055723 A1) discloses a measuring system comprising a first measuring assembly and a second measuring assembly. 
	Wood (US 1800714 A) discloses a measuring system comprising a measuring assembly that are comprised of rectangular sections with scales. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY T TO whose telephone number is (571)272-0719. The examiner can normally be reached Monday - Thursday 6:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOLLY T. TO/Examiner, Art Unit 3772                                                                                                                                                                                                        
/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        11/1/2022